Case 3:20-cv-00017-MMH-JBT Document 49-4 Filed 03/17/21 Page 1 of 5 PageID 496




                             EXHIBIT “D”
Case 3:20-cv-00017-MMH-JBT Document 49-4 Filed 03/17/21 Page 2 of 5 PageID 497




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION



 KAUFFMAN

                Plaintiff(s),

 v.                                                  Case No. 3:20-cv-17-J-34JBT


 TRANS HIGH CORPORATION, et ano


             Defendant(s).
 ______________________________________

                            DEFENDANTS’ INITIAL DISCLOSURES

        Defendants, Trans High Corporation and High Times Holding Corporation (collectively

 “Defendants”), pursuant to Federal Rule of Civil Procedure 26(a)(1), hereby submit their Initial

 Disclosures. Defendants’ disclosures are made based upon information and documents that are

 reasonably available to it as of this date. Defendants expressly reserve the right to supplement,

 amend, or modify these disclosures as additional information and documents become available

 during the course of discovery or through further investigation in this matter in accordance with Fed.

 R. Civ. P. 26(e).

        (i)     The name and, if known, the address and telephone number of each individual
                likely to have discoverable information–along with the subjects of that
                information–that the disclosing party may use to support its claims or defenses,
                unless the use would be solely for impeachment.

         Discovery has not yet been exchanged, and Defendants are therefore not yet certain of the
 identity of all persons that are likely to have discoverable information relevant to the pleadings filed
 in this action and whom Defendants may use to support their claims or defenses; however,
 Defendants are aware of the following persons who have or are likely to have such information.
Case 3:20-cv-00017-MMH-JBT Document 49-4 Filed 03/17/21 Page 3 of 5 PageID 498




        PERSON WITH            LAST KNOWN CONTACT                 SUBJECT MATTER
        KNOWLEDGE
  Adam Levin               c/o Michael J. Kapin,              Facts regarding the
                           KAPIN PLLC                         communications
                           1133 Broadway, Suite 1001          surrounding a potential
                           New York, New York 10010           agreement for Plaintiff to
                                                              purchase www.420.com
                                                              (the "Domain"); Efforts to
                                                              seek Defendants' board of
                                                              directors ("Board")
                                                              approval for a proposed
                                                              transaction; the Board's
                                                              rejection of the proposed
                                                              sale of the Domain;
                                                              Communications with
                                                              Plaintiff and Efforts to
                                                              return Plaintiff's money.
  Merlin Kauffman          c/o The Concept Law Group, P.A.,   Facts regarding the failed
                           6400 N. Andrews Ave., Suite 500    agreement to purchase the
                           Fort Lauderdale, Florida 33309     Domain; Financial
                                                              information of Plaintiff;
                                                              and all allegations in the
                                                              Complaint.
  Stormy Simon             c/o Michael J. Kapin,              Communications with
                           KAPIN PLLC                         Defendants' Board
                           1133 Broadway, Suite 1001          regarding its rejection of a
                           New York, New York 10010           sale of the Domain.
  Justin Ehrlich           c/o Michael J. Kapin,              Communications with
                           KAPIN PLLC                         Defendants' Board
                           1133 Broadway, Suite 1001          regarding its rejection of a
                           New York, New York 10010           sale of the Domain.
  Colleen Manley           c/o Michael J. Kapin,              Communications with
                           KAPIN PLLC                         Defendants' Board
                           1133 Broadway, Suite 1001          regarding its rejection of a
                           New York, New York 10010           sale of the Domain.
  Network Solutions /      5335 Gate Parkway,                 Domain registration
  Web.com (as registrar)   Jacksonville, Florida 32256        records.
                           (904 680-6600
Case 3:20-cv-00017-MMH-JBT Document 49-4 Filed 03/17/21 Page 4 of 5 PageID 499




        (ii)    A copy–or a description by category and location–of all documents,
                electronically stored information, and tangible things that the disclosing party
                has in its possession, custody, or control and may use to support its claims or
                defenses, unless the use would be solely for impeachment.

           CATEGORY OF DOCUMENTS                              LOCATION OF DOCUMENTS
  Documents of all of the subject areas set forth    Defendants' Board members' electronic
  in the table in Section (i) above, including,      devices
  but not limited to, electronic communications
  between Adam Levin and Plaintiff;                  Plaintiff's counsel
  communications between Adam Levin and
  Defendants' other Board members; Financial
  records regarding Plaintiff's wiring of money
  prior to receiving Defendants' Board's
  approval of the purported agreement to sell
  the Domain.

        (iii)   a computation of each category of damages claimed by the disclosing party–who
                must also make available for inspection and copying as under Rule 34 the
                documents or other evidentiary material, unless privileged or protected from
                disclosure, on which each computation is based, including materials bearing on
                the nature and extent of injuries suffered.

                       Counsel fees which continue to accrue.

        (iv)    For inspection and copying as under Rule 34, any insurance agreement under
                which an insurance business may be liable to satisfy all or part of a possible
                judgment in the action or to indemnify or reimburse for payments made to
                satisfy the judgment.

                       Defendants are not presently known to be a party to any insurance agreement
                       under which any entity carrying on an insurance business may be liable: (a)
                       to satisfy part or all of a judgment that may be entered in this action, or (b) to
                       indemnify or reimburse for payments made to satisfy such judgment.


                                                               KAPIN PLLC

                                                               /s/ Michael J. Kapin
 Dated: October 16, 2020
                                                               Michael J. Kapin, Esq.
                                                               Admitted Pro Hac Vice
                                                               1133 Broadway, Suite 1001
                                                               New York, New York 10010
Case 3:20-cv-00017-MMH-JBT Document 49-4 Filed 03/17/21 Page 5 of 5 PageID 500




                                                          (212) 513-0500
                                                          Counsel for Defendants


                                                          THE BEHAR LAW FIRM, P.A.

                                                          /s/Samuel M. Sheldon
 Dated: October 16, 2020
                                                          Samuel M. Sheldon, Esq.
                                                          3323 N.E. 163rd Street, Suite 402
                                                          North Miami Beach, FL 33160
                                                          (786) 735-3300
                                                          Counsel for Defendants




                                CERTIFICATE OF SERVICE
        HEREBY CERTIFY that on October 16, 2020, that the foregoing document is being filed
 via ECF and served this day on all counsel of record identified below on the Service List via
 email.
                                              /s/ Michael J. Kapin
                                     By:
                                         Michael J. Kapin

 Concept Law Group, P.A.
 Suite 500
 6400 N. Andrews Ave.,
 Ft Lauderdale, FL 33309
 754/300-1500
 Fax: 754/300-1501
 rkain@complexip.com
 dspielman@complexip.com
